                  IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS

IN RE:                                        )       Chapter 13
                                              )
Carucha Isaacs,                               )       Case No. 19-00189
                                              )
         Debtor(s).                           )       Judge Cassling

                                      NOTICE OF MOTION

The following persons or entities who have been served via electronic mail:
U.S. Bankruptcy Trustee: USTPRegion11.ES.ECF@usdoj.gov
Tom Vaughn, Ch. 13 Trustee: ecf@tvch13.net, ecfchi@gmail.com, courtmail@tvch13.net

The following persons or entities who have been served via U.S. Mail:
See attached list.

      PLEASE TAKE NOTICE that on June 10, 2021, at 9:30 A.M., I will appear before the
Honorable Judge Cassling or any judge sitting in that judge’s place, and present the Motion to
Modify Chapter 13 Plan, a copy of which is attached.

       This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the motion, you
must do the following:

         To appear by video, use this link: https://www.zoomgov.com. Then enter the meeting
ID.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID.

       Meeting ID and password. The meeting ID for this hearing is 161 414 7941 – Password is
“619”. The meeting ID and further information can also be found on Judge
Cassling’s web page on the court’s web site.

If you object to this motion and want it called on the presentment date above, you must file a Notice
 of Objection no later than two (2) business days before that date. If a Notice of Objection is timely
filed, the motion will be called on the presentment date. If no Notice of Objection is timely filed, the
                       court may grant the motion in advance without a hearing.

                                       PROOF OF SERVICE

The undersigned certifies that a copy of this Notice of Motion and attachments were served to the
listed persons or entities, if service by mail was indicated above, by depositing same in the U.S.
Mail at, Wheeling, Illinois, 60090, on or before May 19, 2021 with sufficient postage prepaid, or
served electronically by the bankruptcy court, under oath and under all penalties of perjury.
                               /s/ Alexander Preber_______
                               Alexander Preber, A.R.D.C. #6324520
                               Attorney for the Debtor(s)


DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
847/520-8100
To the following persons or entities who have been served via first-class U.S. Mail:

Carucha Isaacs
11358 S. Forest Ave, Apt #3B                          Portfolio Recovery Associates, LLC
Chicago, IL 60628                                     c/o Carsons
                                                      POB 41067
PYOD, LLC                                             Norfolk VA 23541
Resurgent Capital Services
PO Box 19008                                          U.S. Department of Education
Greenville, SC 29602                                  c/o FedLoan Servicing
                                                      P.O. Box 69184
City of Chicago Department of Finance                 Harrisburg, PA 17106-9184
c/o Arnold Scott Harris P.C.
111 W Jackson Blvd Ste.600                            Santander Consumer USA Inc.
Chicago IL.60604                                      an Illinois corporation
                                                      d/b/a Chrysler Capital
Premier Bankcard, Llc                                 PO Box 961275
Jefferson Capital Systems LLC Assignee                Fort Worth, TX 76161
Po Box 7999
Saint Cloud Mn 56302-9617                             T Mobile/T-Mobile USA Inc
                                                      by American InfoSource as agent
Verizon                                               4515 N Santa Fe Ave
by American InfoSource as agent                       Oklahoma City, OK 73118
4515 N Santa Fe Ave
Oklahoma City, OK 73118                               Suntrust Bank
                                                      ECMC
AT&T Corp.                                            PO BOX 16408
c/o AT&T Services, Inc                                St Paul, MN 55116
Karen A Cavagnaro - Lead Paralegal
One AT&T Way, Room 3A104                              AT&T Mobility II LLC
Bedminster, NJ 07921                                  %AT&T SERVICES INC.
                                                      KAREN A. CAVAGNARO PARALEGAL
NAVIENT                                               ONE AT&T WAY, SUITE 3A104
C/O Navient Solutions, LLC.                           BEDMINSTER, NJ. 07921
PO BOX 9640
Wilkes-Barre, PA 18773-9640                           AT&T CORP
                                                      by American InfoSource as agent
                                                      4515 N Santa Fe Ave
                                                      Oklahoma City, OK 73118
                  IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS

IN RE:                                         )       Chapter 13
                                               )
Carucha Isaacs,                                )       Case No. 19-00189
                                               )
         Debtor(s).                            )       Judge Cassling

                                    MOTION TO MODIFY PLAN

         NOW COME the debtor(s), CARUCHA ISAACS, by and through her attorneys, DAVID M.

SIEGEL AND ASSOCIATES, to present this Motion, and in support thereof states as follows:

   1)       Jurisdiction is proper and venue is fixed in this Court with respect to these parties.

   2)       On January 4, 2019, the Debtor filed a voluntary petition for relief pursuant to Chapter

            13 under Title 11 USC, and the Chapter 13 plan was confirmed on March 28, 2019.

            Tom Vaughn was appointed Trustee in this case.

   3)       The Debtor’s Chapter 13 plan currently provides for payments of $375.00 for a plan

            term of 36 months, with payments to the General Unsecured Creditors of at least 10% of

            their allowed claims.

   4)       The Debtors have paid $7,500.00 into their Chapter 13 plan over the 28 months since the

            case was filed.

   5)       The Debtor is currently in default in the amount of $1,500.00.

   6)       The Debtor fell behind when she lost her job around 1/2021, and was unable to make

            plan payments when she lost her income. She has now been receiving unemployment,

            and has begun to catch up on her rent and utilities.

   7)       The Debtor can now continue to make her normal monthly plan payments, but she

            cannot afford to cure the full default in a timely manner.

   8)       The Debtor will provide a $400 good faith payment at the hearing date.
   9)       The Debtor proposes to modify her Chapter 13 plan pursuant to 11 U.S.C. §1329 to

            defer the plan payment default to the end of the plan. Debtor makes this proposal in

            good faith and with the intention of completing her Chapter 13 plan.

   10)      Deferring the default would require the plan to run slightly longer than 60 months, so the

            Debtor further proposes to increase her monthly payment by $25.00 to $400.00 per

            month, to ensure that general unsecured creditors continue to receive 10% of their

            allowed claims.

   11)      Deferring the plan payment default will not cause the confirmed Chapter 13 plan to run

            longer than 60 months and will continue to pay General Unsecured Creditors at least

            10% of their allowed claims.

         WHEREFORE, the Debtor, CARUCHA ISAACS, prays that this Honorable Court enter an

Order to Modify the Chapter 13 Plan, and for other such relief as the Court deems fair and proper.


                                              Respectfully Submitted,

                                              /s/ Alexander Preber_______
                                              Alexander Preber, A.R.D.C. #6324520
                                              Attorney for the Debtor(s)

DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
847/520-8100
